Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/22 and 10/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2017/0309142) in view of Huisking et al. (US 2013/0057695).
	Regarding claims 1, 11 and 17, Phillips teaches a electronic device (Figs. 1-3 and 6 teaches a system and a plurality of devices), comprising:
at least one memory to store information about one or more accessories (Figs. 1-2 and paragraphs 42 and 61-63 teaches memory that stores program code for execution by the system processor);
a wireless communication interface (paragraph 44, 73, 75 teaches wireless capabilities); and
a processing subsystem coupled to the at least one memory and the wireless communication interface, the processing subsystem comprising one or more processors (paragraphs 61 teaches processors 116) being configured to: 
receive, at a controller, information that identifies that an entry control accessory has been activated (at least paragraphs 57-58, 60 and 235-236 teaches receiving from a doorbell signals at hub); 
present, at the controller, a notification on a display of the controller based at least in part on the information that identifies that the entry control accessory has been activated, the notification comprising a controller selectable control element to initiate a stream from an Internet Protocol camera associated with the entry control accessory (paragraph 235 teaches wherein the hub device includes a video applications. Paragraph 243 also teaches that a TV can be setup to display the user interface of the hub device to include receiving the notification from the camera); 
relay, by the controller, the information that identifies that the entry control accessory has been activated from the controller to a wearable device for presenting on a wearable device display (paragraph 236 teaches sending a notification to a connected wearable device); 
receive, from the wearable device, a response to the information relayed to the wearable device, the response indicating that a wearable selectable control element was selected at the wearable device (paragraphs 239-243 teaches wherein the user device receives an image of the visitor captured by the camera and the user responds to the options); 
determine, by the controller, whether the response to the information was received from the wearable device or the controller (paragraphs 239-243 teaches wherein the user device receives an image of the visitor captured by the camera and the user responds to the options. The hub device controls the functionality of the doorbell/camera system, therefore, the hub device, in response to the user device interacting with the camera, is able to determine that the wearable device input a response);
in accordance with a determination that the response to the information was received from the wearable device: 
establish, by the controller, a streaming relay connection to the wearable device (paragraphs 239-243 establishes a two connection between the user device (wearable device) and the visitor on the camera end); 
receive, at the controller, a request to initiate a video stream from the Internet Protocol camera to the wearable device (while Phillips teaches that the mobile device/wearable device is able to perform a VOIP session with the doorbell device, fails to explicitly teach that the hub device initiates a video stream as well); 
Therefore, Phillips fails to explicitly teach that the hub device initiates a video stream as well and also fails to teach the limitations to:
receive by the controller, the video stream from the Internet Protocol camera; and 
relay, by the controller, the video stream to the wearable device.
In an analogous art, Huisking teaches the claimed mobile device and board device 210 (similar to the Hub of Phillips) that prepare a video stream and relays/transmits the video stream to a user mobile device 220 over a wireless network in Figs. 4-10 and especially paragraph 80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Huisking into the system of Phillips because said incorporation allows for the improvement of enriching the user experience by being able to see the visitor via a live transmission.  
Method claim 1 is met by the system claim 17 since it implements the methodology of claim 1. Similarly, medium claim 11 is met by the system claim 17 since it includes the same computer readable instructions stored on a medium to be executed by the processor.
Regarding claims 2, 12 and 18, Phillips teaches the claimed wherein the entry control accessory is activated by: a doorbell associated with the entry control accessory is depressed (paragraphs 57-58 and 236); a motion sensor associated with the entry control accessory detects motion (paragraph 67); or the Internet Protocol camera detects motion (paragraph 67).
Regarding claims 3 and 13, Phillips teaches the claimed further comprising: generating a graphical user interface that comprises a still image from the Internet Protocol camera (paragraphs 239-243 teaches wherein the user device receives an image of the visitor captured by the camera and the user responds to the options).
Regarding claims 7 and 16, Phillips teaches the claimed wherein the entry control accessory further comprises a lock mechanism service usable to control a door lock (doorbell in paragraphs 57-58).
Regarding claim 8, Huisking teaches the claimed further comprising: generating a graphical user interface element that comprises a selectable control element to lock or unlock the door lock (Fig. 7, 730 button to unlock the door). The prior motivation as discussed above is incorporated herein.
Regarding claims 9 and 20, Phillips teaches the claimed wherein the controller is configured to communicate with at least one of the entry control accessory, the Internet Protocol camera, or the wearable device via a coordinator device associated with an automated environment (Figs. 1-3, Hub device serves as controller for all accessories, including door locks, cameras, and the mobile/wearable device, etc.).
Regarding claim 10, Phillips teaches the claimed wherein the entry control accessory further comprises: a sound sensor, and wherein the entry control accessory is activated in response to a detected sound exceeding a background sound level (at least paragraphs 119 and 124 teaches the claimed).

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2017/0309142) in view of Huisking et al. (US 2013/0057695) and further in view of Chaturvedi et al. (US 2011/0202610).
Regarding claims 4, 14 and 19, Phillips and Huisking teaches the claimed as  discussed in claims 1, 11 and 17 above, however fails to, but Chaturvedi teaches the claimed further comprising:
when the Internet Protocol camera is local to the controller for direct wireless communications: establishing endpoints with the Internet Protocol camera; and when the Internet Protocol camera is not local to the controller for direct wireless communications: establishing a relay session with a coordinator device through a relay server, wherein the coordinator device is configured to establish endpoints with the Internet Protocol camera (paragraphs 185 teaches wherein when a receiving device is local, endpoints are established for two way communication and when the receiving device is not in the local area, a relay interface is used to establish two-way communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Chaturvedi into the proposed combination of Phillips and Huisking because such an incorporation allows for the benefit of improving traffic efficiency and removing bottlenecks in network traffic (paragraphs 2 and 39-42).

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2017/0309142) in view of Huisking et al. (US 2013/0057695) and further in view of Kasmir et al. (US 2015/0341603).
Regarding claims 5-6 and 15, Phillips teaches the claimed as discussed in claims 1 and 11 above, however fails to, but Kasmir teaches the claimed further comprising:
generating a graphical user interface that comprises a selectable control element to record the video stream, and the claimed further comprising: generating a graphical user interface that comprises a selectable control element to save a still image from the video stream (Kasmir in Figs. 2, 28 and paragraphs 352 teaches options for user to save a snapshot/picture of the video and to store the video stream as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Kasmir into the proposed combination of Phillips and Huisking because such an incorporation allows for the benefit of archiving a desired event usable for future reproduction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui et al. (US 2016/0337243) teaches optimized routing of IP video in connected environments.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481